BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                 No. 14-14-00769-CV

      In the Matter of the Marriage of Daniel Banda and Lina Maria Martinez

        (No. 2013-68191 IN 246TH DISTRICT COURT OF HARRIS COUNTY)


   TYPE OF FEE        CHARGES         PAID/DUE         STATUS            PAID BY
     MT FEE            $10.00        01/30/2015         E-PAID             ANT
STATEWIDE EFILING      $20.00        10/20/2014         E-PAID             ANT
     FILING            $175.00       10/20/2014         E-PAID             ANT



 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                   are $205.00.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness
                                            my hand and the Seal of the COURT
                                            OF APPEALS for the Fourteenth District
                                            of Texas, February 13, 2015.